           Case 2:20-cv-02335-RFB-BNW Document 9 Filed 01/22/21 Page 1 of 2




     MICHAEL I. GOWDEY, ESQ.
     Nevada Bar No. 6994
 2   Law Offices of Michael I. Gowdey, Ltd .
     815 S. Casino Center B ~vd.
     Las Vegas, NV 89101
 3   Attorney for P laintiff
     ZIPORA KELLER
 4

 s                     UN[TED STATES DISTRICT COURT
 6                          DISTRlCT OF NEV ADA
                                                    -oOo-
 7

 8   ZIPORA KELLER, an ~ndividual,                    )
                                                      ) Case No.: 2 :20-cv-02335-RFB-BNW
                     Plaintiff,                       )
 9                                                    ) STIPULATION FOR EXTENSION OF
                                                      )
10          VS.                                         TIME FOR COUNSEL TO FILE
                                                      )
                                           PLAINTIFF'S OPPOSITION TO
11   GEICO GENERAL INSURAL"'JCE CO.; DOE   DEFENDANT'Sj MOTIONT 0
     INDIVIDUALS I-X, IROE ENTITIES I-X, ) DISMISS
12   inclusive,                                       )
                     Defendants.                      )
                                                      )
13

14
           COME NOW, counsel for Plaintiff, MICHAEL I. GOWDEY, ESQ., and counsel for
15
     Defendants. WADE M. HANSARD, ESQ. and hereby submit this Stipulation for Extension of
16
     Time for Plaintiff to File Opposition to Defendant's Motion to Dismiss or in the Alternative. to
17
     Sever/Bifurcate and Say Claims for Bad Faith.
18
           Plaintiffs Opp~sition was calendared for Januaiy 20, 2021. However, Plaintiffs counsel
19
     had total hip replacembnt surge1y in late December, 2020, and just recently returned to work after
20
     a multi-week convale~cence. As a result, Defendant's counsel has granted Plaintiffs request for
21
     a one-week extension of the time to file Plaintiffs Op position. Plaintiff's Opposition will be due
22
     on January 27, 2021. Pursuant to stipulation, Defendant's time to file it' s Reply Brief will not
23
     begin to run lmtil Plaintiffs Opposition has been filed .
24
          Case 2:20-cv-02335-RFB-BNW Document 9 Filed 01/22/21 Page 2 of 2




          [t is so stipulated.

 2

 3        Dated this 20th Day of January, 2021

 4

 5
                                                                         NSARD, ESQ.
 6                                                         Nevada Bar No . 8104
     Law Offices of Michael I. Gowdey, Ltd.                McC01mick, Barstow, Sheppard, Wayne
 7                                                         And CaiTUth, LLP
     815 S. Casino Center Blvd.                            8337 W. Sunset Road, Ste 350
 8   Las Vegas, NV 89101                                   Las Vegas, NV 89133
     Attorney for Plaintiff                                Attorney for Defendant
 9   ZIPORA KELLER                                         GEICO GENERAL INSURANCE CO.

10
                                                      IT IS SO ORDERED:
11

12

13                                                   __________________________
                                                     RICHARD F. BOULWARE, II
14
                                                     United States District Judge
15
                                                     DATED this 22nd day of January, 2021.
16

17

18

19

20

21
                                                                                                 --
22




24
                                                 2
